                                         Case 3:17-cv-06748-WHO Document 206 Filed 05/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OWEN DIAZ,                                        Case No. 3:17-cv-06748-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER VACATING JUNE 8, 2020
                                                 v.                                        TRIAL DATE
                                   9

                                  10     TESLA, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In light of the continued uncertainty around the COVID-19 crisis, it is not possible for this

                                  14   case to proceed to trial on June 8, 2020 as scheduled. The trial is continued to September 28,

                                  15   2020, with a further pretrial to occur on August 31, 2020 at 2 p.m. An order on the parties’

                                  16   motions in limine will be forthcoming.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 15, 2020

                                  19

                                  20
                                                                                                    William H. Orrick
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
